Citation Nr: 0902137	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's Type II diabetes mellitus, currently evaluated as 
20 percent disabling. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right lower extremity 
peripheral artery disease.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left lower extremity 
peripheral artery disease.  

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's right lower extremity 
diabetic peripheral neuropathy.  

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's left lower extremity diabetic 
peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which, in pertinent part, established service connection for 
right lower extremity and left lower extremity peripheral 
artery disease; assigned 10 percent evaluations for those 
disabilities; established service connection for right lower 
extremity and left lower extremity diabetic peripheral 
neuropathy; assigned 20 percent evaluations for those 
disabilities; and denied an increased evaluation for the 
veteran's Type II diabetes mellitus.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected lower 
extremity peripheral artery disease and lower extremity 
diabetic peripheral neuropathy.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to initial 
disability evaluations in excess of 10 percent for the 
veteran's right lower extremity and left lower extremity 
peripheral artery disease and initial disability evaluations 
in excess of 20 percent for his right lower extremity and 
left lower extremity diabetic peripheral neuropathy.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has submitted claims of entitlement to both 
service connection for erectile dysfunction and a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claims.  Therefore, the issues 
are referred to the RO for action as may be appropriate.  
Black v. Brown, 10 Vet. App. 279 (1997).  


REMAND

In his September 2006 Appeal to the Board (VA Form 9) and a 
January 2007 written statement, the veteran advanced that his 
service-connected Type II diabetes mellitus, lower extremity 
peripheral artery disease, and lower extremity diabetic 
peripheral neuropathy had increased in severity; 
significantly restricted his physical activity; and forced 
him to leave his employment.  The veteran was last afforded a 
VA examination for compensation purposes in April 2005.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in determining the current nature 
and severity of the veteran's Type II diabetes mellitus, 
lower extremity peripheral artery disease, and diabetic 
peripheral neuropathy.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his Type II diabetes 
mellitus, lower extremity peripheral 
artery disease, and lower extremity 
diabetic peripheral neuropathy.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his Type II diabetes 
mellitus, bilateral lower extremity 
peripheral artery disease, and bilateral 
lower extremity diabetic peripheral 
neuropathy.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should expressly 
state whether the veteran's Type II 
diabetes mellitus requires regulation of 
his activities.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.   

4.  Then readjudicate the issues of the 
veteran's entitlement to an increased 
evaluation for his Type II diabetes 
mellitus; initial evaluations in excess 
of 10 percent for his right lower 
extremity and left lower extremity 
peripheral artery disease; and initial 
evaluations in excess of 20 percent for 
his right lower extremity and left lower 
extremity diabetic peripheral neuropathy.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC. The veteran should be 
given the opportunity to respond to the 
SSOC. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


